DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Method and Device for Transmitting Combined Signal Generated Based On Determining a Combined Weight.

Response to Arguments
Applicant’s arguments, see page 7, filed 21 March 2022, in view of the amendments with respect to claim15 have been fully considered and are persuasive.  The objection and 101 rejection of the claim have been withdrawn. 
Applicant's arguments filed 21 March 2022 have been fully considered but they are not persuasive.
Regarding claims 1-5, 7-12, and 14-15, the applicant argued, “…Park merely discloses general features of reference signals…Park does not disclose any features corresponding to the ‘layer’…does not disclose ‘obtaining…a specific layer’ and ‘obtaining channel information…to each UE’…” on pages 7-9.
In response to applicant’s argument, the examiner respectfully disagrees with the above argument.
In ¶¶32, 40, 42, 157, and 174 and figure 11 Park clearly teaches obtaining, through a physical uplink shared channel (PUSCH), information about a number of allocated layers between the at least one UE and the RU and information about UEs allocated to a specific layer (¶32: “use a CQI…for link adaptation”; ¶40: “the UE…may estimate a frequency domain channel by using the reference signal”; ¶42: “CSI-RS may be used to report a CQI”); obtaining channel information about a plurality of reception paths of the RU, through which signals of the at least UE are received, based on the information about the number of allocated layers and the information about the UEs allocated to the specific layer, with respect to each UE (¶157: “each UE may measure a channel capacity or a channel quality by using a reference signal, and may report the measured value to the BS 1100 through a first CQI. When each UE and another UE have gained multiple access to the BS 1100, each UE may calculate a channel quality, and may report the calculated value to the BS 110 through a second CQI”; figure 11: for each selected UE, BS maps codeword to respective layer according to first and second CQI of the respective UE; ¶174: precoder generation step S1270, a precoding matrix of the one UE, or precoding matrixes of the UEs are generated based on channel information received from each of the UEs selected in UE selection step S1260).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 13is/are rejected under 35 U.S.C. 103 as being unpatentable over Stirling-Gallacher US 2013/0142270 A1 (hereinafter referred to as “Stirling-Gallacher”) in view of Park US 2013/0107849 A1 (hereinafter referred to as “Park”). Note Stirling-Gallacher was cited by the applicant in the IDS received 23 February 2021 and Park was cited by the applicant in the IDS received 2 August 2021.
As to claims 1, 8, and 15, Stirling-Gallacher teaches a radio unit (RU) for transmitting and receiving a signal in a wireless communication system (¶¶58 and 67; figures 1-2: receiver of wireless communication system), the RU comprising:
at least one processor configured to:
obtain channel information about a plurality of reception paths of the RU, through which signals of the at least one UE are received, with respect to each UE (¶26: “The transmitter and the receiver of the present invention…large or small portable devices and terminals, e.g. but not limited to handheld phones, personal digital assistants and so forth”; figure 2, item 128: “Channel Estimator”; ¶59: “A channel estimation…128) is used for compensating detected multipath fades in the channel amplitude responses IHl(f, t)I of the propagation paths Pl between the wireless transmitter side 110 and the wireless receiver side 120”), and
determine a combined weight based on the channel information by using preset mapping information according to a number of the plurality of reception paths and a number of combined paths that are combined from the plurality of reception paths (figure 2: the mapping is set (preset) by the hardware configuration of the receiver 2x Na beams/paths as input in the RF combining blocks and 2 combined paths as output); ¶68: “an antenna beam selection control means 129 which is adapted for controlling at least one of said antenna switching and/or combining means 121a’+b’ in order to select a specific combination of fixed beam antennas 121a’+b’ for each antenna array”);
a transceiver configured to transmit a combined signal to a digital unit (DU) through the combined paths, the combined signal being generated as a result of combining the signals received through the plurality of reception paths according to the determined combined weight (figure 2, item 120b: “Baseband”; figure 2: signals being output at RF part, item 120a and input at baseband part, item 120b; figure 2: signals at output of blocks 121a’ and 121b’); and
a memory configured to store the preset mapping information.
Although Stirling-Gallacher teaches “A radio unit…configured to: obtain…are received, with respect to each UE…the preset mapping information,” Stirling-Gallacher does not explicitly disclose “obtaining…a specific layer” and “obtaining channel information…to each UE”.
However, Park teaches obtaining, through a physical uplink shared channel (PUSCH), information about a number of allocated layers between the at least one UE and the RU and information about UEs allocated to a specific layer (¶32: “use a CQI…for link adaptation”; ¶40: “the UE…may estimate a frequency domain channel by using the reference signal”; ¶42: “CSI-RS may be used to report a CQI”);
obtaining channel information about a plurality of reception paths of the RU, through which signals of the at least UE are received, based on the information about the number of allocated layers and the information about the UEs allocated to the specific layer, with respect to each UE (¶157: “each UE may measure a channel capacity or a channel quality by using a reference signal, and may report the measured value to the BS 1100 through a first CQI. When each UE and another UE have gained multiple access to the BS 1100, each UE may calculate a channel quality, and may report the calculated value to the BS 110 through a second CQI”; figure 11: for each selected UE, BS maps codeword to respective layer according to first and second CQI of the respective UE; ¶174: precoder generation step S1270, a precoding matrix of the one UE, or precoding matrixes of the UEs are generated based on channel information received from each of the UEs selected in UE selection step S1260).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Stirling-Gallacher by including “obtaining…a specific layer” and “obtaining channel information…to each UE” as taught by Park because it provides Stirling-Gallacher’s apparatus with the enhanced capability of generating a precoding matrix for a plurality of UEs according to received first and second CQI with respect to each UE (Park, ¶¶157 and 174; figure 11).
As to claims 2 and 9, Stirling-Gallacher in view of Park teaches the RU of claim 8. Stirling-Gallacher further teaches when the number of the plurality of reception paths is N and the number of the combined paths is M, the combined weight is a matrix including MxN combined weight vectors (figure 2, items 121a, 121b, 121a’, and 121b’).
As to claims 3 and 10, Stirling-Gallacher in view of Park teaches the RU of claim 8. Stirling-Gallacher further teaches the at least one processor is further configured to obtain the channel information based on a random access signal transmitted by the at least one UE when the at least one UE connects to the RU for an initial call (¶68).
As to claims 5 and 12, Stirling-Gallacher in view of Park teaches the RU of claim 8. Stirling-Gallacher further teaches the at least one processor is further configured to obtain the channel information through a demodulation reference signal (DMRS) received through a data channel between the at least one UE and the RU (¶68).

Claim(s) 4, 7, 11, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over . Stirling-Gallacher in view of Park as applied to claims 1 and 8 above, and further in view of Fujimoto US 2011/0268037 A1 (hereinafter referred to as “Fujimoto”). Note Fujimoto was cited by the applicant in the IDS received 23 February 2021.
As to claims 4 and 11, Stirling-Gallacher in view of Park teaches the RU of claim 8.
Although Stirling-Gallacher in view of Park teaches “The RU of claim 8,” Stirling-Gallacher in view of Park does not explicitly disclose “wherein…the at least one UE”.
However, Fujimoto teaches wherein the at least one processor is further configured to obtain the channel information by periodically receiving a sounding reference signal (SRS) from the at least one UE (¶152).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Stirling-Gallacher in view of Park by including “wherein…the at least one UE” as taught by Fujimoto because it provides Stirling-Gallacher in view of Park’s apparatus with the enhanced capability of determining value optimum of pieces of diversity (Fujimoto, ¶152).
As to claims 7 and 14, Stirling-Gallacher in view of Park teaches the RU of claim 8.
Although Stirling-Gallacher in view of Park teaches “The RU of claim 8,” Stirling-Gallacher in view of Park does not explicitly disclose “wherein…the frequency domain”.
However, Fujimoto teaches wherein the at least one processor is further configured to, when UEs scheduled for each resource block (RB) in a frequency domain are different, determine the combined weight based on channel information obtained in each RB in the frequency domain (¶¶488-495).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Stirling-Gallacher in view of Park by including “wherein…the frequency domain” as taught by Fujimoto because it provides Stirling-Gallacher in view of Park’s apparatus with the enhanced capability of generating a received signal RB (Fujimoto, ¶¶488-495).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/Primary Examiner, Art Unit 2469